DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 1-5 are pending.

Claim Interpretation
In accordance with paragraph [0039] of the present disclosure, “granular bainitic ferrite (αB)” will be interpreted to contribute to the proportion of the claimed ferrite microstructure, and bainitic ferrite (α            
                °
            
        B) will be interpreted to contribute to the proportion of the claimed Bainite microstructure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US20110146852A1) cited in IDS dated February 7, 2018.
Regarding claims 1-5, Matsuda discloses a steel sheet (Title, [0002]). The steel sheet disclosed by Matsuda comprises a composition, which is compared with the composition expressed by the composition of the presently claimed steel sheet in the table below in mass%.
Alloying Element
Matsuda Type of Steel (Table 1)
Matsuda
Ranges
Present Claim 1

J
K
O
R


C
0.263
0.270
0.212
0.335
0.17 to 0.73 [0021]
0.05 to 0.40
Si
1.50
1.35
1.51
2.01
3.0 or less [0022]
0.05 to 3.0
Mn
2.29
2.27
2.37
2.22
0.5 to 3.0 [0023]
1.5 to 3.5
Al
0.039
0.043
0.043
0.043
3.0 or less [0026]
1.5 or less
N
0.0036
0.0035
0.0029
0.0041
0.01 or less [0027]
0.010 or less
P
0.011
0.004
0.030
0.004
0.1 or less [0024]
0.10 or less
S
0.0010
0.0020
0.0010
0.0028
0.07 or less [0025]
0.005 or less
Nb
—
—
—
—
0.01 to 0.1 [0038]
0.00 to 0.04 or less
Ti
—
—
0.020
—
0.01 to 0.1 [0037]
0.00 to 0.08 or less
V and Ta
—
V: 0.21
—
—
V: 0.005 to 1.0 [0033]
0.0 to 0.3 in total
Cr, Cu, Ni, Sn, and Mo
Cr: 0.9
—
—
—
Cr: 0.05 to 5.0 [0032]
Cu 0.05 to 2.0 [0043]

Mo: 0.005 to 0.5 [0034]

B
—
—
0.0011
—
0.0003 to 0.0050 [0040]
0.000 to 0.005
Ca
—
—
—
0.003
0.001 to 0.005 [0045]
0.000 to 0.005
Ce
—
—
—
—
REM: 0.001 to 0.005 [0046]
0.000 to 0.005
La
—
—
—
—
REM: 0.001 to 0.005 [0046]
0.000 to 0.005
Fe and impurities
Balance
Balance
Balance
Balance
Balance [0028]
Balance


Types of steel J, K, O, and R disclosed by Matsuda (Table 1) directly meet the composition limitations of claim 1, and the ranges disclosed by Matsuda [0021-46] overlap the claimed ranges. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding the claimed proportions of microstructure phases, Matsuda discloses (in percent area) martensite in 10% to 90%, austenite from 5% to 50%, and polygonal ferrite as 10% or less [0029]. It is noted that paragraph [0039] (of the present disclosure) considers granular bainitic ferrite which forms as separate grains to contribute to the proportion of ferrite, as opposed to bainitic ferrite which contributes to the proportion of bainite. Matsuda discloses bainitic ferrite within upper bainite of 5% or more [0029], [0062-63]. As Matsuda discloses the bainitic ferrite proportion specifically within upper bainite and not as separate granules, the bainitic ferrite disclosed by Matsuda [0029] meets the microstructure of what is considered to be 
Microstructure proportions disclosed by Matsuda for specific steel sheets are compared with the claimed ranges in the table below.

Matsuda Sample no. (Table 3)
Present Claim 1

20
21
25
28

Type of Steel (Matsuda Table 1)
J
K
O
R
—
Martensite
72
68
56
69
20 to 95
Ferrite
2
0
0
0
15 or less
Retained Austenite
8
10
10
10
15 or less
Bainite/second Martensite
18
22
34
21
Balance


Each of samples no. 20, 21, 25, and 28 meet the claimed microstructure proportions.
Matsuda discloses that the martensite contains carbides with a size of 5 nm to 0.5 µm (500 nm) which is entirely within the claimed range for carbide sizes in the claimed first martensite [0030]. 
Matsuda discloses that the C content in the retained austenite (solid-solution C for particular austenite phase) is                 
                    0.70
                    %
                    =
                    7,000
                    ppm
                
             for the austenite phase or more [0029]. Matsuda is silent on the overall amount of solid-solution C; however, present claim 1 requires only 0.44 ppm of solid solution C. Matsuda discloses retained austenite is present in at least 5% by area [0029]. The steel which requires 7,000 ppm of solid solution C in at least 5% by area of the steel as disclosed by Matsuda [0029] would be expected to meet the claimed limitation of solid solution C of 0.44 ppm or more.

Matsuda discloses forming steel sheet by hot-rolling, coiling (sheet is wound), pickling and cold rolling [0092]. Matsuda discloses completing the hot rolling temperature at 870                
                    °
                
            C to 950                
                    °
                
            C, and coiling (is wound) at 350                
                    °
                
            C to 720                
                    °
                
            C [0092]. Matsuda anneals the cold-rolled steel sheet [0095-96], cools the annealed sheet [0097], reheats (heat treats) the sheet [0101-102], during which a plating (galvanization) treatment may be performed [0105], [0109]. Matsuda follows the reheating with cooling and temper rolling (skin pass rolling) [0103]. The production steps and parameters disclosed by Matsuda [0092-109], are substantially similar to the hot rolling, coiling, pickling, cold rolling, annealing, reheating with plating, cooling and temper rolling employed in the present disclosure (present disclosure paragraphs [0049-60]). 
The number of carbides present in each lath, and the proportion of grains having a given orientation are microstructure features that are inseparable from the chemical composition. When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Given the composition, proportions of microstructure phases, carbide sizes, and process of making disclosed by Matsuda, the steel disclosed by Matsuda would be expected to meet the claimed number of carbides, carbide distribution, and grain proportion measurements to the extent that such composition, microstructure (including carbide size and dissolution), and production parameters.
Regarding claim 2, steel type K disclosed by Matsuda (table 1) directly meets the compositions limitations of claim 2, and the claimed amount of V and Ta in total falls entirely 
Regarding claim 3, steel type J disclosed by Matsuda (table 1) directly meets the compositions limitations of claim 3, and the claimed amount of Cr, Cu, Ni, Sn, and Mo in total overlaps the ranges Matsuda discloses for the optional Cr [0032], Cu [0043] Ni [0042], and Mo [0034]. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	
Regarding claim 4 steel type O disclosed by Matsuda (Table 1) directly meets the compositions limitations of claim 4, and the claimed amount of B is identical to the range Matsuda disclosed for B [0040]. 
Regarding claim 5, steel type R disclosed by Matsuda (table 1) directly meets the compositions limitations of claim 5, and the claimed amount of Ca, Ce and La in the alternative or in combination in total overlap the range Matsuda disclosed for Ca [0045], and REM (which include Ce and La). When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Arguments that a prima facie case has not been met are not persuasive because substantially similar structures or compositions are sufficient to establish that a substance would meet claimed properties for at least the purposes of prima facie obviousness. See MPEP2112.01(I). The present office action relies on Matsuda (US20110146852A1) which discloses a steel sheet for which chemical composition, microstructure, and process of making significantly overlap or encompass the inventive steel sheet. The significant overlap is sufficient to show that the extent to which Matsuda overlaps is substantially similar to the claimed 
Arguments directed to the finish rolling temperature are not persuasive in showing that Matsuda does not meet the claimed orientation limitations because Matsuda discloses that the hot rolling finished at a temperature of 870 to 950 C [0092], which encompasses the finish rolling temperatures of inventive examples in Table 2 of the present disclosure (defined as HFT present disclosure paragraph [0068]). The range for finish rolling ender temperature of the present disclosure is given as             
                
                    
                        
                            
                                
                                
                                    
                                        880
                                        +
                                        80
                                        ×
                                        [%Nb]
                                        +
                                        40
                                        ×
                                        [%Ti]
                                    
                                
                                °
                                C
                            
                        
                    
                
            
         or more (present disclosure paragraph [0051]) which when the ranges for Ti and Nb are substituted calculates to             
                880
                °
            
        C to 886.4            
                °
            
        C or more. As Matsuda discloses finishing hot rolling at             
                870
                °
            
         to             
                950
                °
            
        C, the temperature overlap is from             
                880
            
         to 950            
                °
            
        C with no Nb and Ti and             
                886.4
            
         to 950            
                °
            
        C with the maximum amount of Ti permitted by the presently claimed invention. Though Matsuda is silent on the effects of the finish rolling temperatures, overlapping parameters would be expected to result in overlapping property values, and such overlap contributes to, and does not detract from a showing that the method of forming the sheet disclosed by Matsuda is substantially similar to that of the present invention. Matsuda’s paragraph [0092] which discloses the temperatures at which hot rolling is completed is pasted below.

    PNG
    media_image1.png
    236
    453
    media_image1.png
    Greyscale

            
                °
            
        C/s whereas the inventive range in the first cooling from finish hot rolling is             
                10
                °
            
        C/s or less (paragraph [0052]) of the present disclosure. All other samples, both inventive and comparative use a first cooling rate of             
                8
                °
            
        C/s. Matsuda is silent on how the steel is brought from the finish rolling temperature to the lower coiling temperature, only disclosing cooling rates for later processing steps. The one cooling rate within the inventive range (            
                8
                °
            
        C/s) and the one cooling rate outside the inventive range (            
                15
                °
            
        C/s) are not sufficient to show that such a cooling rate is necessary for the claimed proportion of crystal grains because the data is not commensurate in scope with an inventive range that encompasses any rate of 10            
                °
            
        C/s or less, which includes both active cooling and             
                10
                °
            
        C/s and low cooling rates accomplished by exposing the steel to still air at room temperature. Note that MPEP 716.02(d)(II) indicates that points (plural) within and without an inventive range to show criticality. Absent a showing a criticality it is not clear that the first cooling rate of 10            
                °
            
        C/s or less is required to meet the claimed grain proportion limitation, and therefore this evidence does not rebut the prima facie obviousness of the claimed structure over the extent to which Matsuda overlaps or encompasses the claimed structure in view of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736